FERGUSON, Circuit Judge,
dissenting:
The majority cavalierly decides that the legislature of Hawaii is forbidden by the federal constitution to carry out its program of residential land reform. In so doing, the majority has decided, wrongly, an issue that neither this court nor the district court should have reached in the first place. *808The majority has substituted its opinion for the careful judgment of the Hawaii state courts, and the Hawaii legislature, in “a sensitive area of social policy upon which the federal courts ought not to enter unless no alternative to its adjudication is open.” Canton v. Spokane School Disk # 81, 498 F.2d 840, 845 (9th Cir.1974), citing Railroad Commission of Texas v. Pullman Co., 312 U.S. 496, 498, 61 S.Ct. 643, 644, 85 L.Ed. 971 (1941). The majority has interfered with a state legislature’s exercise of a power which is “an inherent attribute of sovereignty,” County of San Mateo v. Coburn, 130 Cal. 631, 634, 63 P. 78 (1900), and which is “ ‘universally’ recognized and ‘necessary to the very existence of government.’ ” City of Oakland v. Oakland Raiders, Ltd., 32 Cal.3d 60, 64, 183 Cal.Rptr. 673, 646 P.2d 835 (1982). “The right is the offspring of political necessity; and it is inseparable from sovereignty, unless denied by its fundamental law.” Kohl et al. v. United States, 91 U.S. 367, 372, 23 L.Ed. 449 (1875). The majority labels the Hawaii legislature’s attempt to exercise this fundamental sovereign power a “tyranny of the majority.” But “concrete cases are not to be decided by calling names.” Puerto Rico v. Eastern Sugar Associates, 156 F.2d 316, 324 (1st Cir.1946). My research has disclosed no case supporting the conclusion that the statute here at issue is unconstitutional on its face. To the contrary, precedent and common sense both point quite plainly to the opposite conclusion. I therefore dissent.
One commentator has already anticipated the problem that outsiders would have in comprehending the constitutionality of the Hawaii Land Reform Act:
The almost instinctive feeling that the Hawaii Act is radical may be based to some degree on an emotional reaction rooted in the assumption that since land is easily available on the open market to anyone who wants to buy it, no man should be forced to sell his land to another. This assumption, although valid in most parts of continental United States, is not valid in the island State of Hawaii.
One factor that argues in favor of the Act and may be considered by the Court, if only subconsciously, is the current political reality that in much of the world land reform is essential if democratic forms of government are to emerge or to prevail. In both Asia and Latin America it is taken for granted that a redistribution of the land must be accomplished as a vital first step in carrying out reforms that will allow democratic governments to be established and survive. Land reform is necessary for the economic, political, and social health and stability of many of these nations.
It would be anomalous and somewhat hypocritical if the United States Government were to insist that land reform be undertaken in other countries when its own Constitution prevented similar reforms in the American States. True, there is a substantial difference between the State of Hawaii and a country like South Vietnam. The most obvious one is the difference between their economies— there are no peasants in Hawaii. But to recognize that difference is not to say that for the long-term political and economic health of Hawaii, land reform here is not as necessary as land reform is to the long-term development of South Vietnam. The existence of a monopoly that can control scarce land resources in Hawaii is dangerous because control of land in an island State represents more than the economic power that the land represents in dollar value.
The state’s right to control other types of monopolies is clear; Hawaii’s right to control and break up a land monopoly should be at least as clear considering the greater danger such monopoly poses to the political and economic health of an island State.
Conahan, Hawaii’s Land Reform Act: Is It Constitutional?, 6 Hawaii B.J. 31, 53 (1969) [hereinafter cited as Hawaii's Land Reform Act].
The majority begins by asking the wrong question. It believes that it “must decide whether the Federal Constitution permits a state to take the private property of A and transfer its ownership to B for his private *809use and benefit.” Maj. op., ante, at 790. But the land reform program does not simply transfer land from one owner to another owner for his private use and benefit; it transfers land from a handful of large owners to numerous small owners. Moreover, the “transfer” here can be accomplished only through the intervention of the Hawaii Housing Authority, which must find that the transfer accomplishes the public purposes of the Land Reform Act. Thus, the majority’s analysis begins with a distorted account of what the statute actually does. The real question in this case is not whether a naked transfer of title solely for a person’s private use is an unlawful taking. The real question is whether the legislature of Hawaii may, pursuant to a plan carefully tailored to guarantee due process and just compensation, bring about the redistribution of privately held land where the legislature has found (a) that the concentration of such land in the hands of a few landholders is a cause of great social and economic harm to the public and (b) that the distribution of such land in small parcels to many persons will be. to the public’s benefit and advantage. Having asked the wrong question, the majority predictably arrives at the wrong answer.
I. COMITY AND FEDERALISM
As I see it, the only questions presented to us by this case are, first, whether the district court should have abstained from deciding it on the merits; and, second, if not, what is the appropriate standard of review to be applied by a federal court in passing upon a facial challenge to a legislature’s exercise of the power of eminent domain. The answers to both questions emanate from the joint principles of judicial restraint, comity and federalism, which counsel courts not to interfere unnecessarily with the exercise of legislative functions by substituting their judgment for that of legislatures on primarily legislative functions, and which counsel the federal courts not to interfere unnecessarily with the exercise of fundamental state powers.
Issues concerning land use within a state are not easily made a subject of federal concern. It is an essential attribute of a state’s sovereignty to be able to use land to promote the commonweal. That is why a state may take- land for a public use. Whether land is used to promote the common good must invariably depend on facts and circumstances that will vary from state to state.
Abstention, and, failing that, deference to legislative judgment, was uniquely appropriate in this case not only because the Land Reform Act is significant to the Hawaiian people, but because the case will now have an unfortunate impact on any future attempt by any state to experiment with land reform, regardless of whatever compelling needs may exist in a particular state. Hawaii faces a very difficult land situation. Judicial modesty should prevent us from thinking that we are in a better position than the Hawaiian legislature and courts to judge the effectiveness and constitutionality of any attempt at reform.
The majority ignores the nature of our federalist compromise. The Constitution could have decided that states are merely administrative organs of the central government, but in fact the Constitution decided otherwise. States have been granted independent law-making power, the purpose of which is to provide their people with public benefits and services. There can be no more basic “benefit” than land.
One advantage often cited in favor of our federal system is that it allows a high degree of free play to the states. “It is one of the happy incidents of the federal system,” Justice Brandéis wrote, “that a single courageous state may if its citizens choose serve as a laboratory and try social and economic experiments without risk to the rest of the country.” New State Ice Co. v. Liebmann, 285 U.S. 262, 311, 52 S.Ct. 371, 387, 76 L.Ed. 747 (1932) (Brandeis, J., dissenting).
The Hawaii Land Reform Act is an important state experiment. The recognition that control over land is crucial to the existence of “the state as a state” is implicit in *810federal court decisions abstaining in state eminent domain proceedings. As the majority recognizes, citing Louisiana Power & Light Co. v. City of Thibodaux, 360 U.S. 25, 28, 79 S.Ct. 1070, 1073, 3 L.Ed.2d 1058 (1959), “a state’s eminent domain proceeding is intimately involved with sovereign prerogative.” Maj. op., ante, at 789, n. 1.
The power of eminent domain is a fundamental sovereign power of the states. Its exercise has always been a legislative function. The majority’s decision to declare facially unconstitutional the statute before us is thus an extraordinary exercise of the federal judicial power. I find nothing in the statute so extraordinarily offensive as to call for such an exercise.
II. ABSTENTION
Abstention is appropriate in this case, basically, because without it the federal courts will be interfering unnecessarily in state judicial processes and judgments. Several more particular reasons for abstention are apparent upon closer examination.
A. Younger Abstention.
Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), and its progeny, teach that the federal courts ought to abstain from deciding cases which implicate important state interests, when those same issues are the subject of current adjudication in the state courts. Where state criminal proceedings are begun against federal plaintiffs after the federal complaint is filed but before any proceedings of substance on the merits have taken place in the federal court, the abstention principles of Younger apply in full force. Hicks v. Miranda, 422 U.S. 332, 349, 95 S.Ct. 2281, 2291-92, 45 L.Ed.2d 223 (1975). Today, eight years after Hicks, the policies underlying Younger are fully applicable to noncriminal judicial proceedings when important state interests are involved. Middlesex County Ethics Committee v. Garden State Bar Association, 457 U.S. 423, 102 S.Ct. 2515, 73 L.Ed.2d 116 (1982). In the instant case, state court proceedings were pending before any proceedings of substance on the merits had taken place in federal court.
State administrative proceedings preceded the. plaintiffs’ filing of their complaint herein in federal district court. On April 22, 1977, pursuant to the statutory requirements of the Hawaii Land Reform Act, a public hearing was held on the proposed acquisition of Tract H. On October 20, 1978, the Hawaii Housing Authority made statutorily required findings that acquisition of tract land would effectuate the public purpose underlying the Hawaii Land Reform Act. On October 23, pursuant to statute, the Trustees were directed to negotiate the sale of tract land. On January 18,1979, the Hawaii Housing Authority declared that negotiations had failed. On January 22, 1979, the Hawaii Housing Authority ordered mandatory negotiations, a move that was later enjoined by the federal district court. Meanwhile, in Midkiff v. Amemiya, Civ. No. 47103 (Hawaii Ct.App. filed June 29, 1978) (complaint of the Trustees of the Bishop Estate asking for declaratory judgment), Judge Lum issued extensive findings of fact and upheld the constitutionality of the Hawaii Land Reform Act.
Not until February 28,1979 did the plaintiffs in the instant case file their complaint in federal court. On November 14, 1979, the district court held a hearing on the initial motion for summary judgment. But by then, three condemnation suits were already pending in the state court. Civ. Nos. 59201, 59202 & 59191. These suits were eventually settled. On April 3, 1980, a subsequent motion for partial summary judgment was heard in the federal district court. However, by then, a fourth condemnation proceeding was pending in the state courts. Civ. No. 60465. On June 10, 1980, the district court issued a final judgment and permanent injunction. Midkiff v. Tom, 483 F.Supp. 62 (D.C.Hawaii 1979). The fourth condemnation proceeding, however, was not settled until September 1981.
As of October 18, 1981, the date upon which we heard oral argument in this case, condemnation suits encompassing eighteen of the Trustees’ subdivisions were pending *811in state courts. Thus, condemnation suits were continuously pending in the state courts from before the federal district court heard the initial motion for summary judgment until after we took this appeal under submission. It appears that such suits are still pending now.
On November 9, 1981, an interlocutory appeal was taken to the Hawaii Supreme Court on the issue of whether a particular condemnation under the Hawaii Land Reform Act was being done for a public purpose. Hawaii Housing Authority v. George Li Brown, Civ. No. 60945, Supreme Ct. No. 8489. In that case, the Hawaii Supreme Court denied lessees’ motion to dismiss landowners’ attack on the constitutionality of the Hawaii Land Reform Act. In so doing, the court stated, “it appears that the law does not favor the waiver of a claim that a statute is unconstitutional.... The constitutional issue in this case is of course an issue of public importance.”
Citing both Younger and Railroad Comm’n of Texas v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971 (1941), the Seventh Circuit held that a district court properly refrained from interfering with pending state court eminent domain proceedings. Ahrensfeld v. Stephens, 528 F.2d 193 (7th Cir.1975). Citing also Louisiana Power & Light Co. v. City of Thibodaux, supra, the court noted the sensitive nature of federal court intervention in a state’s eminent domain system. Also cited with approval was Creel v. City of Atlanta, 399 F.2d 777, 779 (5th Cir.1968), which stated in reference to a federal constitutional challenge proceeding simultaneously with a state court condemnation proceeding:
[T]he principal and essential issue is one properly for determination by the state courts. Not only is municipal eminent domain ordinarily a local matter, but it is difficult to imagine a situation where more confusion would arise than would be the case if the parties here were allowed to simultaneously pursue both this action and the state condemnation proceeding.
Ahrensfeld, supra, at 198. The Ahrensfeld court reasoned that, since the plaintiffs were able to raise the crux of their federal constitutional claims in the pending state action, federal court intervention was unnecessary.
Since important state interests are involved in the implementation of a state’s land use policy, Younger abstention is fully applicable here:
The importance of the state interest in the pending state judicial proceeding and in the federal case calls Younger abstention into play. So long as the constitutional claims of respondents can be determined in the state proceedings and so long as there is no showing of bad faith harassment or some other extraordinary circumstance that would make abstention inappropriate, the federal courts should abstain.
Middlesex County Ethics Committee v. Garden State Bar Ass’n, supra, 457 U.S. at 435, 102 S.Ct. at 2523. The constitutional issue in the case before us has been and remains before the Hawaii courts. Clearly the proper route of review for the instant case would have been up the state court ladder and then to the United States Supreme Court.
B. Pullman Abstention.
Even if there were no ongoing state proceedings requiring abstention under Younger, the principles announced in Pullman, supra, would call for abstention in this ease. The Court in Pullman was confronted with an issue which was “more than substantial. It touches a sensitive area of social policy upon which the federal courts ought not to enter unless no alternative to its adjudication is open.” 312 U.S. at 498, 61 S.Ct. at 644. The Court observed that adjudication of the constitutional question might be avoided because the case also presented a potentially determinative issue of state law. Under those circumstances, the Court held, the district court ought to abstain from deciding the constitutional issue, as long as it appeared that a definitive ruling on the state issue could be obtained in the state courts “with full protection of the constitutional claim.”
*812Pullman abstention is appropriate here, as there may well be an alternative to adjudicating the federal constitutional challenge to the land reform statute. The question concerning the meaning of public use need not be broached if the Hawaii Land Reform Act permits the state to continue to regulate the condemned property in some way to achieve the public goals of alleviating conditions such as inflation and land shortage. Whether the statute permits any continued regulation is a doubtful and possibly determinative issue of state law. By determining the issue on federal grounds, the majority deprives the state of a legitimate opportunity to uphold the land reform program.
Furthermore, there has been no definitive ruling as to whether the statute is constitutional under the Hawaii Constitution, which has its own “public use” requirement. A judgment by the Hawaii Supreme Court that the statute was in conflict, either on its face or as applied, with the Hawaii Constitution, would eliminate forever the need for this or any court to decide whether the statute conforms to the requirements of the federal constitution.
The majority correctly points out that our court will only reverse the district court’s refusal to abstain if such a refusal involves abuse of discretion. In the case at hand the district court did “abuse its discretion,” and thus this court should overturn the decision. A leading article on abstention doctrine has persuasively argued:
[Bjefore abstaining in an authorization case, the federal judge should ascertain whether abstaining will serve any purpose by determining which way he would rule on the state law issue in the absence of abstention. If he would hold the program unauthorized, so that abstention might prevent interference with a state program, he should also ascertain whether the program would suffer irreparable harm from interference. The greater the harm, the more this factor weighs in favor of abstention.
Field, Abstention in Constitutional Cases: The Scope of the Pullman Abstention Doctrine, 122 U. of Pa.L.Rev., 1021 at 1126 (1974). Among the “imprecise factors” to be weighed in making the decision are “the degree of unclarity of state law; the extent to which error might harm a state program; and the extent to which the federal constitutional issue is sensitive and calls for swift adjudication.” Id.
Here, the federal court’s decision that the state’s program is unconstitutional will irreparably damage the program. Moreover, the federal constitutional issue is complex and not one that demands immediate adjudication. And there is a possibility of a constitutional construction of the statute. See Parts III(C) & (D), infra. Thus, in this case the factors weigh in favor of abstention.
In making the decision to abstain in a particular case, a federal court must refer back to our system of federation. Some issues demand federalization. One thinks, for example, of the rights of women and minorities. Given our national history, women and blacks have suffered harms unique to our nation, not to any given state. Thus, it is not only feasible but necessary to protect such rights on a national basis. Rarely is it appropriate for a court to abstain when it has before it a case addressing rights of women or minorities. Los Angeles Unified School Dist. v. United States Dist. Court for the Central Dist. of California, 650 F.2d 1004 (9th Cir.1981) (Ferguson, J., dissenting). Certain kinds of issues are not easy to federalize. Land reform in particular presents a situation in which the problems of each state vary widely. An attempt to federalize takes away from the state an important power and robs its people of any attempt to reach an innovative solution democratically.
III. THE DOCTRINE OF PUBLIC USE
Having wrongly reached the merits in this case, the majority comes to the wrong conclusion about those merits. My analysis of the facts of this case and the applicable law convinces me that the statute under review is constitutional on its face. The majority errs, I think both by mischaracter-*813izing the facts and by misconstruing the applicable law.
A. Standard of Review
If a federal court must consider the merits of a defendant’s contention that a taking is not for a public use, the court should apply the proper standard of review. The court must give great deference to the state legislature’s determination and to the ruling of the state’s highest court. The standard of review is a narrow one. As a consequence:
[T]he Court has never actually held a use to be private which the courts of a state, with their intimate knowledge of local conditions and requirements (and with the concurrence of the legislature or even of the people of the state), have declared to be public.
Nichols, Eminent Domain § 7.31[1] [1980]. Of course, this court has been unable to profit from the wisdom of Hawaii’s courts, whose judges are intimately knowledgeable about the conditions of that state, because the federal proceeding has aborted the orderly adjudication of issues in the state courts.
The .majority is cognizant of precedent requiring great judicial deference to a legislative determination that a use is a public use. Berman v. Parker, 348 U.S. 26, 31-32, 75 S.Ct. 98, 101-02, 99 L.Ed. 27; United States ex rel. T.V.A. v. Welch, 327 U.S. 546, 551-52, 66 S.Ct. 715, 717-18, 90 L.Ed. 843 (1946); United States v. Gettysburg Electric Ry. Co., 160 U.S. 668, 680, 16 S.Ct. 427, 429, 40 L.Ed. 576 (1896).
The majority, however, incorrectly distinguishes those eases on the ground that they involve the review of a congressional rather than a state legislative determination.
In the most recent of those cases, Ber-ma n, supra, Congress authorized a taking in the District of Columbia. “The power of Congress over the District of Columbia,” the Court specifically noted, “includes all the legislative powers which a state may exercise over its affairs.” Berman, supra, 348 U.S. at 31, 75 S.Ct. at 102 (emphasis added). In delimiting the scope of judicial review in eminent domain cases, the Ber-ma n Court referred to the narrow role that courts play in reviewing state legislation:
Subject to specific constitutional limitations, when the legislature has spoken, the public interest has been declared in terms well-nigh conclusive. In such cases the legislature, not the judiciary, is the main guardian of the public needs to be served by social legislation, whether it be Congress legislating concerning the District of Columbia ... or the States legislating concerning local affairs.... This principle admits of no exception merely because the power of eminent domain is involved. The role of the judiciary in determining whether that power is being exercised for a public purpose is an extremely narrow one.
Berman, supra, 348 U.S. at 32, 75 S.Ct. at 102 (emphasis added). In light of the firm language in Berman, I believe that it is not within our province to usurp the role of Hawaii’s legislature.
The rule of deference was also set forth in Welch, supra, a case that preceded Ber-man. A commentator has remarked:
[I]t could be argued that the Court in Welch was reserving to itself a greater discretion to review the acts of state legislatures in this area, but it seems clear that the reserve power of the state in this area is greater than the power of the federal government when the federal government is acting within the boundaries of a state (in Welch the federal government condemned land in a state).
Hawaii’s Land Reform Act, supra, at 37. Finally, Gettysburg Electric Railway, supra, 160 U.S. at 680, 16 S.Ct. at 429, cited with approval the rule “that when the legislature has declared the use or purpose to be a public one, its judgment will be respected by the courts, unless the use be palpably without reasonable foundation.” The Court in Gettysburg borrowed that rule from a standard work on municipal corporations— hardly a repository of lore about judicial review of congressional action.
*814The majority is unquestionably correct that it lies with the judiciary to make the ultimate determination of whether a use is public. This is merely a restatement of the principle of judicial review established in Marbury v. Madison, 5 U.S. (1 Cranch) 137, 2 L.Ed. 60 (1803). However, the majority is sadly mistaken if it believes that a restatement of the obvious negates the rule of judicial deference in eminent domain cases.
B. The Fallbrook Approach
The majority’s approach to reviewing the taking issue comes closer to the mark when it states, “we must look at each case on an ad hoc basis,” and quotes the language in Fallbrook Irrigation District v. Bradley, 164 U.S. 112, 159-60, 17 S.Ct. 56, 63, 41 L.Ed. 369 (1896), “[W]hat is a public use frequently and largely depends upon the facts and circumstances surrounding the particular subject-matter in regard to which the character of the use is questioned.” Unfortunately, the majority never analyses this case on the basis of its own particular facts and circumstances. Instead, the majority applies five mechanistic rules, described as “recurring facts and circumstances,” derived from other cases. But general propositions do not decide concrete cases.
Before further considering the majority’s wrong approach, it is instructive to consider the right approach of Fallbrook Irrigation District, supra. In that case, California had passed a law allowing irrigation districts to condemn property. In upholding the law, the court said:
[I]n a State like California, which confessedly embraces millions of acres of arid lands, an act of the legislature providing for their irrigation might well be regarded as an act devoting the water to a public use, and therefore as a valid exercise of the legislative power. The people of California and the members of her legislature must in the nature of things be more familiar with the facts and circumstances which surround the subject and with the necessities and the occasion for the irrigation of the lands than can any one be who is a stranger to her soil. This knowledge and familiarity must have their due weight with the state courts which are to pass upon the question of public use in the light of the facts which surround the subject in their own State. For these reasons, while not regarding the matter as concluded by these various declarations and acts and decisions of the people and legislature and courts of California, we yet, in the consideration of the subject, accord to and treat them with very great respect, and we regard the decisions as embodying the deliberate judgment and matured thought of the courts of that State on this question.
Id. at 160, 17 S.Ct. at 64. Fallbrook is significant in two respects. First, in its emphasis on facts and circumstances, Fall-brook points to the significance that the shortage of water, an important state resource, has in determining whether a use is public. Second, Fallbrook stresses that the people of a state and members of her legislature have more familiarity than have strangers with the circumstances that justify a taking.
The reasoning in Fallbrook was reiterated in Clark v. Nash, 198 U.S. 361, 25 S.Ct. 676, 49 L.Ed. 1085 (1905). Clark upheld a Utah law that gave individual landowners the right to condemn surrounding private land to irrigate their own private land. Shortage of water in Utah also helped to justify the taking. The court again emphasized that peculiar conditions may exist in a particular state, and that great deference is due to the knowledge that a state’s citizens possess about local conditions:
Where the use is asserted to be public, and the right of the individual to condemn land for the purpose of exercising such use is founded upon or is the result of some peculiar condition of the soil or climate, or other peculiarity of the State, where the right of condemnation is asserted under a state statute, we are always, where it can fairly be done, strongly inclined to hold with the state courts when they uphold a state statute providing for such condemnation. The validity of such statutes may sometimes depend *815upon many different facts, the existence of which would make a public use, even by an individual, where, in the absence of such facts, the use would clearly be private. Those facts must be general, notorious and acknowledged in the State, and the state courts may be assumed to be exceptionally familiar with them. They are not the subject of judicial investigation as to their existence, but the local courts know and appreciate them.
Id. at 367-68, 25 S.Ct. at 678. Similarly, the state courts and legislature of Hawaii must be assumed to be exceptionally familiar with the land shortages in Hawaii and to have an informed understanding of social and economic consequences that result from this peculiar fact. A review of the Hawaii legislature’s findings in this regard is illuminating.
C. The Facts of the Case
In Hawaii, a special problem exists that did not exist in eighteenth century America: Land in that state is concentrated under the suzerainty of a few large landowners. The legislature of Hawaii has specifically found:
(a) The fee simple ownership of residential lands in the State is still concentrated in the hands of a small number of landowners. The state and federal governments and the largest 72 private landowners own approximately 95 per cent of all land area within the State. On Oahu alone, 22 major private landowners own 72.5 per cent of all land.
(b) The small number of landowners have continued to follow the policy of not selling their lands for residential use but of leasing their lands under long-term residential leases. While fee simple ownership still accounted for 68.9 per cent of all owner-occupied housing on Oahu in 1972, leasehold residential development has dominated the housing market since 1967 as it had during the period 1950 to 1967. Between 1950 and 1966, 40 per cent of all owner-occupied housing units developed on Oahu had been on leasehold. Between 1967 and 1972, 46 per cent of such development had been on leaseholds. In 1973, leaseholds constituted 32 per cent of all owner-occupied housing, more than double the percentage in 1960.
The foregoing developments have compelled thousands of people in the State to resort to leaseholds to satisfy their housing needs, and this trend is likely to continue in view of the limited availability of land for residential purposes.
1975 Haw.Sess.Laws Act 184 § 1, cited in Midkiff v. Tom, 471 F.Supp. 871, 876 n. 21 (D.Hawaii 1979). The Trustees as a group are the single largest private landowner on Oahu. They own 15.1% of all land and 22.1% of all privately owned land on the island. Midkiff v. Amemiya, Civil No. 47103 (Haw.Ct.App.1978). Findings of Fact and Conclusions of Law, June 29, 1978. Much of Hawaii’s population is concentrated on the island of Oahu, the island on which Hawaii’s most populous city, Honolulu, is located.
The legislature has specifically found that the concentration of land, coupled with the large landowners’ policy of leasing rather than selling that land, has undesirable economic and social effects. Among the undesirable economic effects are artificially high prices on leasehold units, the discouragement of the development of fee simple units, inequality of bargaining power that strongly favors the lessor in rental negotiations, and a decline in leasehold values after the renegotiation of leases. 1975 Haw.Sess. Laws Act 184 § 1(d).
The legislature has also found that residential leaseholds have undesirable social effects. In particular, the pattern of renegotiating leaseholds at ever higher and inflated prices aggravates
the already acute need for government-sponsored low and middle income and elderly housing. With the increasing number of elderly in this State, the problem promises to become even more acute in the foreseeable future, and will adversely affect the health and welfare of these people and the general welfare of the people of the State of Hawaii.
Id., 184 § 1(e).
The Hawaii legislature’s findings and declaration of purpose are eloquent testimo*816ny to the need for a land reform program that will give persons an opportunity to own their own land. The following are excerpts from Hawaii Rev.Stat. § 516-83 (1976):
There is a concentration of land ownership in the State in the hands of a few landowners who have refused to sell the fee simple titles to their lands and who have instead engaged in the practice of leasing their lands under long-term leases;
The refusal of such landowners to sell the fee simple titles to their lands and the proliferation of such practice of leasing rather than selling land has resulted in a serious shortage of fee simple residential land and in an artificial inflation of residential land values in the State;
Due to such shortage of fee simple residential land and such artificial inflation of residential land values, the people of the State have been deprived of a choice to own or take a lease of the land on which their homes are situated[.] .. . Long-term leases ... contain terms and conditions ... that restrict their freedom to fully enjoy such land ...;
The economy of the State and the public interest, health, welfare, security, and happiness of the people of the State are adversely affected by such shortage of fee simple residential land and artificial inflation of residential land values and by such deprivation of the people of the State of the choice to own or take a lease of the land on which their homes are situated ...;
... [T]he ability of such people to fully enjoy such land through ownership of such land in fee simple will alleviate these conditions and will promote the economy of the State and public interest, health, welfare, security, and happiness of the people of the State;
... For a growing proportion of Hawaii’s population, quite possibly a majority, the high cost of living is denying them such basic necessities as sufficient nutritional intake, safe and healthy housing accommodations, clothing, and adequate preventive and curative health services. A substantive and significant contributing factor to the high and rising cost of living is the high cost of land whether leasehold or fee. Stabilizing the costs of land or, at least, slowing the artificial inflation of land values would curb the rising cost of living in Hawaii ...;
The Constitution of the State of Hawaii provides the State the power to provide assistance for persons unable to maintain a standard of living compatible with decency and health. The rising cost of land tied to other cost of living increases is swelling the ranks of those persons unable to maintain a decent and healthful standard of life. If the inflationary trend of land continues unchecked, the resultant inflationary total cost of living could create such a large population of persons deprived of decent and healthful standards of life that the consequent disruptions in lawful social behavior could irreparably rend the social fabric which now protectively covers the life and safety of all Hawaii’s people. The threat posed by this possibility is sufficiently real and imminent to warrant State action to redistribute land as a means of curbing continuing inflationary rises in land values.
The right to own land is not an irrevocable grant of a special privilege where it operates against the general welfare of the many for the particular benefit of the few....
... Checking inflation, improving the stability of the economy, and forestalling disadvantageous economic disruptions all are productive of general benefit to all members of the Hawaiian society. The sound and wise conservation, preservation, use and management of land cannot be separated from the subject of patterns of land ownership. To accomplish the public purposes of wisely conserving, preserving, using, and managing the land in the State requires changing present patterns of land ownership. Public laws, expenditures, programs, and policies which contribute to the realization of these public purposes serve a public use *817.since they ultimately benefit the entire community....
The State’s acquisition of residential lands held in fee simple, through the exercise of the power of eminent domain, for the purposes of this chapter is for the public use and purpose of protecting the public safety, health and welfare of all people in Hawaii....
... The State has limited abilities to curb inflation and, perhaps, the only useful means available is the State’s power to control land values. . ..
The use of the power of eminent domain to condemn the fee simple title to residential land and the payment of just compensation therefor for the purpose of making the fee simple title thereto and the use thereof available for acquisition by people who are lessees under long-term leases of such land and on which such land their homes are situated is for a public use and purpose....
Legislation providing to people who are lessees under long-term leases of residential land on which their homes are situated the ability to fully enjoy such land through ownership of such land in fee simple, absolute or otherwise, is for a public purpose.
The majority calls none of these findings of fact into question. Indeed, they are scarcely mentioned at all in the majority opinion. They persuade me, however, that the land reform statute which they prompted is well within constitutional limitations. The Hawaii legislature believes that the redistribution of land is necessary to curb inflation, to meet the housing needs of the elderly, and to allow citizens of the state to enjoy fully the land on which their houses are situated. These substantial economic and social goals are legitimate state interests. Given the peculiar facts of land distribution in Hawaii, it cannot be said that the redistribution of land in that state is an arbitrary or capricious means of achieving these interests. I would hold that where property is taken to achieve such substantial benefits for the citizenry, the property is put to a public use.
Eastern Sugar Associates D.
A case very much on point is People of Puerto Rico v. Eastern Sugar Associates, supra. That case upheld the constitutionality of a statute similar to the Hawaii Land Reform Act.
Relying directly on Laws of Puerto Rico Annotated, tit. 28, ch. 31 §§ 241 et seq., a commentator has outlined the purposes of the Land Law of Puerto Rico:
The Puerto Rican Legislature passed the Land Law of Puerto Rico which was designed to break up the corporate lati-fundia (i.e. large landed estates) in order to improve the economic, political, and social health of the Islands. An Authority was created under the provisions of the Law and was given the power to condemn land. The Authority was instructed to carry out the purposes of the Law by (1) breaking up the latifundia and preventing their reappearance, (2) assisting in the creation of a new class of landowners and farmers, (3) providing means for the agregados and slumdwel-lers to acquire parcels of land on which to build their homes, and (4) taking all actions necessary to achieve the most economic, scientific, and efficient enjoyment of land by all of the People of Puerto Rico. Later the Legislature passed the Vieques Law which directed the Authority to acquire the land of Eastern Sugar Associates on the Island of Vieques.
Hawaii’s Land Reform Act, supra, at 38 (footnotes omitted). Agregados were heads of families dwelling on land that they did not own.
The Authority filed in a Puerto Rican court a petition to condemn the land of Eastern Sugar Associates. After removal of the case on diversity grounds, the district court dismissed the petition for condemnation. The appeal presented the issue: “[Wjhether on the pleadings it can be said that the appellees’ land is sought to be taken for a public use.” 156 F.2d at 320.
The court in Eastern Sugar Associates gave great deference to the determinations of the Legislature of Puerto Rico: “We are *818not, of course, concerned with the wisdom, expediency, or even directly with the necessity of the uses for which the land is proposed to be taken. These are legislative questions with which it is clearly established we have nothing whatever to do.” 156 F.2d at 323.
While giving deference to the Puerto Ri-can Legislature, the court recognized:
Some public benefit or advantage must accrue from the transfer and mere financial gain to the takers is not enough, since the Supreme Court has intimated that the power of eminent domain cannot be used by the taking authority in aid of “an outside land speculation.” . .. But the local Legislatures nevertheless have wide scope in deciding what takings are for a public use.
Eastern Sugar Associates, supra, at 323.
The deference owed to the Puerto Rican Legislature, like that owed to Congress when it acts in the District of Columbia, see Berman v. Parker, supra, is easily explained: Congress conferred powers on the Puerto Rican Government which are “nearly, if not quite, as extensive as the general, residual powers of a state.” Eastern Sugar Associates, supra, at 322.
The majority, attempting to distinguish Eastern Sugar Associates, makes much of the individual uses described in the Puerto Rican legislation to argue that the land that .was taken underwent a change in use. However, the court in Eastern Sugar Associates refused to consider individually the particular uses:
Each use plays a part in a comprehensive program of social and economic reform. Thus we see no basis for analyzing each case separately. Instead we think the entire legislation should be regarded “as a single integrated effort,” ... to improve conditions on the island, and so viewed we think enactment of the statutes within the power of the Insular Legislature.
Id. at 316 (citation omitted and emphasis added).
The court in Eastern Sugar Associates rejected the argument “that due process is denied because the purpose for taking the appellees’ land is only to sell or lease it to others for them to use personally instead of for use by the general public.” Eastern Sugar Associates, supra, at 316. The court found that this argument had already been rejected several times in Supreme Court cases: Rindge Co. v. Los Angeles, 262 U.S. 700, 43 S.Ct. 689, 67 L.Ed. 1186 (1923); Vernon Cotton Co. v. Alabama Power Co., 240 U.S. 30, 36 S.Ct. 234, 60 L.Ed. 507 (1916); Strickley v. Highland Boy Mining Co., 200 U.S. 527, 26 S.Ct. 301, 50 L.Ed. 581 (1906); Clark v. Nash, supra; Fallbrook Irrigation District, supra.
E. The Majority’s Incorrect Approach
Even though the taking clause speaks of “public use,” language that is broad in scope and not encompassed by a check list, and even though the precedents require an ad hoc approach, the majority nevertheless propounds five tests, drawn, it says, from the cases, by which to determine whether the use here is public. I turn now to' a brief examination of the majority’s check list:
1. Historically accepted public use. This test is helpful only in those simple cases that represent no expansion of past public uses. But as the majority itself recognizes, the law of eminent domain had very humble beginnings in mill acts and in the building of roads. The history of public use has been a history of the expansion of the concept to accommodate new circumstances. Eminent domain has been used to condemn slum areas, Berman v. Parker, supra; to distribute land to squatters, People of Puer-to Rico v. Eastern Sugar Associates, supra; and to condemn a football league franchise, City of Oakland v. Oakland Raiders, Ltd., supra.
2. Change in the use of land. The majority acknowledges that the Hawaii Land Reform Act may change the use of land; after condemnation, the land would be used exclusively for residential rather than investment purposes, and persons who own land outright are likely to treat it differently than tenants would. Maj. op., ante, at *819796-797. The majority then offers the non-sequitur that these “alleged changes in use ... are simply different forms of private use.”
This argument by label, namely, that the change in use is merely a change in private use, conceals a serious confusion. The word “use” is susceptible to two entirely different meanings, namely, “employment” and “advantage.”
There may be a change in private use, in the sense of a change in the private employment of land, such that a public advantage is conferred sufficient for the courts to hold that the land is now put to public use: the new private use in which the land is employed yields a public advantage. This occurred, for example, in Clark v. Nash, supra, a case in which an individual condemned private land to irrigate his own land. To dismiss an actual change in use as a mere change in “private use” is to ignore the possibility that a public advantage is thereby gained. The issue is whether the public advantage gained by a change in the private employment of land yields a public use.
3. Change in possession. The majority notes that a change in possession commonly occurs after a taking, then promptly cites two cases that undermine the rule.
In the instant case, continuous possession by the housing tract leaseholders is significant only because it favors their equities by diminishing possible hardships to the property owner. Whatever hardships might specifically burden a property owner who loses possession of house and land cannot be present in this case.
4. Taking by the government. The ultimate beneficiary of a valid taking is not the government: it is always the public. A taking by the government merely provides some insurance that it will be the public who benefits. To be sure, there is a danger, to which the courts must be alert, when the power of eminent domain is delegated to a private corporation. United States v. Gettysburg Electric Ry. Co., supra, 160 U.S. at 680, 16 S.Ct. at 429.
In the instant case, however, the state has not delegated authority to a private corporation. Indeed, insurance that the public will benefit is provided by the Hawaii Land Reform Act, which requires the Hawaii Housing Authority, a governmental body, to find that the purposes of the Act will be effectuated by a taking, and which vests discretion in the Authority, not in private individuals. Haw.Rev.Stat. § 516-22.
5. De minimis taking. The majority notes that courts have upheld the condemnation of land where the taking is de min-imis and for the purpose of facilitating the development of nearby land. The majority cites two cases. Need one add that courts have upheld numerous takings that were not de minimis?
The sovereign powers of a state- exist to promote the health, welfare, security and happiness of the people of the state — in sum, to promote the public interest. Whether the Hawaii Land Reform Act has been wisely chosen as a means for achieving the legislature’s objectives is not for us to say.
Whether the enactment is wise or unwise, whether it is based on sound economic theory, whether, in short, the legislative discretion within its prescribed limits should be exercised in a particular manner, are matters for the judgment of the legislature, and the earnest conflict of serious opinion does not suffice to bring them within the range of judicial cognizance.
Chicago, Burlington & Quincy R.R. Co. v. McGuire, 219 U.S. 549, 564, 31 S.Ct. 259, 261, 55 L.Ed. 328 (1911).
CONCLUSION
I believe that the land reform program enacted by the Hawaii Legislature does not result in an unlawful taking of property. I also believe, however, that instead of reaching the merits of this question, the majority should have abstained in favor of ongoing state judicial processes. On both grounds I therefore register my dissent.